PER CURIAM.
The defendant’s conviction is affirmed. State v. Murray, 443 So.2d 955 (Fla.1984); Blair v. State, 406 So.2d 1103 (Fla.1981); Zamot v. State, 375 So.2d 881 (Fla. 3d DCA 1979); Oliva v. State, 346 So.2d 1066 (Fla. 3d DCA 1977). The defendant’s sentence is reversed and the cause remanded to the trial court for the entry of a written statement pursuant to Florida Rule of Criminal Procedure 3.701(d)(ll) delineating the trial court’s reasons for deviating from the guidelines. See Echevarria v. State, 492 So.2d 1146 (Fla. 3d DCA 1986) (unsigned notations on a sentencing guidelines score-sheet do not serve as a written order); Bauza v. State, 491 So.2d 323 (Fla. 3d DCA 1986) (same).
Affirmed in part; reversed in part and remanded.